Denied and Opinion Filed December 19, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01183-CV

                               IN RE JAMES DONDERO, Relator

                  Original Proceeding from the 256th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-11-16417

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Stoddart
       In this original proceeding, relator complains of the trial court’s July 23, 2018 temporary

order granting real party in interest’s motion for monthly payment by relator of the appellate

attorney’s fees incurred by the real party in interest during the course of relator’s appeal of certain

orders. To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested. See In re Jafarzadeh, No. 05-

14-01576-CV, 2015 WL 72693, at * 2–3 (Tex. App.—Dallas Jan. 2, 2015, orig. proceeding)

(denying petition for writ of mandamus because the mandamus record did not “include any

evidence suggesting that the trial court’s temporary order pending appeal was not in the best

interest of the children or that the amount ordered by the trial court was an effort to “set a price”

on appeal to discourage resort to appeal”).
        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).


                                                     /Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE

181183F.P05




                                                  –2–